   NOTICE OF TELEPHONIC OR REMOTE 341 MEETING WITH INSTRUCTIONS (Batch)


        Pursuant to virus protocol implemented by the United States Trustee’s Office, this case and all
cases currently set for 341 examination on Tuesday, April 14, 2020 shall be conducted by telephonic
conference in lieu of personal appearance. The following instructions must be followed:

        The undersigned Trustee shall initiate each phone call from office number 216-241-2628 to
counsel for each Debtor at the scheduled time or shortly thereafter. If counsel wants me to call a phone
number different from their office number disclosed on the Notice of Case Filing, or as previously
provided to me in connection with prior telephonic 341 exams so conducted, he/she must send to me
email confirmation of the preferred phone number I should call.

        Counsel for each Debtor must instruct their client(s) to be on standby and available at least
several minutes prior to the scheduled time for his/her 341 examination. Counsel must be ready to call
each Debtor promptly upon receipt of the initiating phone call from me.

         Each Debtor must have in front of them: 1) their driver’s license or photo ID: 2) their Social
Security Card and/or a W-2, 1099 Form, or IRS tax transcript bearing their full social security number;
3) copies of both signed Petition page 6 and of the signed Declaration of Electronic Filing; and 4) the
U.S. Trustee Information Sheet. Each counsel must also have the above two original signature pages
and copies of these other identification documents in their possession during the examination and must
acknowledge on the record that they have confirmed each Debtor’s identity prior to the 341 examination
either by FaceTime, Skype or other means.

        At least one week prior to each telephonic 341 examination, counsel for each Debtor must
email to the undersigned Trustee legible copies of the following:

    1. Each Debtor’s Driver’s License or photo ID, Social Security card and either a recent W-2,
       1099 Form, or IRS tax transcript bearing their full social security number;
    2. Signed page 6 of the Petition;
    3. Signed Electronic Declaration page.

        Only in the event of emergency and to ensure uninterrupted connectivity with my office, please
call me on my cell phone number, which I have provided to all counsel.


                                                         Waldemar Wojcik Co., L.P.A.

                                                         /s/ Waldemar J. Wojcik
                                                         _____________________________________
                                                         WALDEMAR J. WOJCIK,
                                                         Chapter 7 Trustee (0021824)
                                                         526 Superior Avenue, Suite 211
                                                         Cleveland, Ohio 44114
                                                         Phone: (216) 241-2628
                                                         Email: wwojcik@wojciklpa.com




20-11348-jps       Doc 12      FILED 04/03/20        ENTERED 04/03/20 13:12:53              Page 1 of 1
